 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited Brotherhood of Carpenters and Joiners ofAmerica,Local 626andCassidy Plastering Com-pany and Local Union No. 108,Wood,Wire andMetal Lathers,AFL-CIO. Case 4-CD-285July 27, 1972member of Delaware Contractors Association, amultiemployer association representing Cassidy andotheremployers, including Lowe Brothers, forpurposes of collective bargaining. Lowe Brothersmeets the Board's direct inflow and outflow stand-ards.DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MILLER AND MEMBERSFANNING AND PENELLOThisisa proceeding under Section 10(k) of theNational LaborRelationsAct, asamended,follow-ing chargesfiled by CassidyPlasteringCompany(herein referred to asCassidy) on February 9, 1972,alleging that United Brotherhood of Carpenters andJoiners of America,Local 626 (herein referred to asCarpentersorLocal 626),has violated Section8(b)(4)(D)of the Actby engaging in certainproscribedactivitywith an object of forcing orrequiring the assignment of certain work describedbelow to employees representedbyCarpenters,rather than to membersof Local Union No. 108,Wood,Wire and Metal Lathers,AFL-CIO (hereinreferred to as Lathersor Local No.108).A hearingwas held before Hearing Officer Harold Bernard, Jr.,on April 18 and 19,1972. All partiesappeared at thehearing and were afforded full opportunity to beheard,to examine and cross-examine witnesses, andto adduce evidence bearing on the issues.All partiesfiled briefs in support of their positionsand theyhave been duly considered.Pursuant to the provisions of Section3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the rulings made by theHearing Officer at the hearing and finds that they arefree from prejudicial error.They are herebyaffirmed.Upon the entire record in this case,the Boardmakes the following findings:1.THE BUSINESS OF THE EMPLOYERCassidy is a plastering company engaged in theconstruction industry specializing in the applicationof lath, plaster, and sheetrock on building interiors.During the past year it performed services in excessof $63,000 pursuant to a subcontract with John E.Heily and Sons, Inc., in the construction of abuilding for Atlas Chemical Industries, Inc., whichcompany meets the Board's direct outflow and directinflow standards. Cassidy concedes, and we find,that it is an employer engaged in commerce withinthemeaning of the Act. In addition, Cassidy is a198 NLRB No. 74Ii.THE LABOR ORGANIZATIONSWe find that Lathers Local No. 108, and Carpen-tersLocal 626 are labor organizations within themeaning of Section 2(5) of the Act.III.THE DISPUTEA.TheWork in DisputeThe disputed work involves the installation ofsheetrock (dry-wall) on metal studs in the WaldenBook Store at the Concord Mall construction site inWilmington, Delaware.B.BackgroundJohnCassidy assigned the work of hangingsheetrock at the Walden Book Store to employeesrepresented by Lathers in late January 1972. OnFriday afternoon, January 28, Cassidy received atelephone call from his material supplier informinghim that the supplier was prevented from unloadingCassidy'smaterials on the construction site. OnMonday, Cassidy arrived on the jobsite with JohnLennon, business agent for the Lathers Local No.108, and encountered Frank Ryan, job superintend-ent.Although Ryan denies the conversation, Cassidytestified that Ryan informed him that John Wilcox,shop steward for Carpenters, had prevented deliveryofCassidy'smaterials.Cassidy then confrontedWilcox and asked why he had prevented theunlaoding of his material. Both Cassidy and Lennontestified, overWilcox's denial, that Wilcox then said,"if you bring Lathers on this job you're going to havetrouble."On February 7, Cassidy and eight lathers arrivedon the jobsite to begin work on the project. About 3hours later,AlvinRubenstein, cousin ofMarkRubenstein, owner and general contractor of Mallstructures,approachedCassidy's employees andadvised them to vacate the premises immediately,under threat of arrest by Delaware State Police fortrespass.Cassidy testified that Alvin Rubensteinreferred to a threat by Carpenters to be out "sick" ifCassidy was not removed. Cassidy then pulled hismen off the job, and the sheetrock work wascompleted by another subcontractor using carpentersrepresented by Local 626. UNITED BRTHD. OF CARPENTERS, LOCAL 626447C.Applicability of the StatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonable causeto believe that Section 8(b)(4)(D) has been violated.Testimony on the record, if credited, wouldestablish that it was reported to Cassidy that hissupplier was prevented by Carpenters from unload-ing his materials on January 28, and that thereafter,when Cassidy sought an explanation for this actionfrom Carpenters, the latter threatened "trouble" inthe event that the disputed work were assigned tolathers.On this basis, we are satisfied and find,noting a previous dispute between the same unionsover similar work,) that the record supports a findingof reasonable cause to believe that the Act has beenviolated and that this dispute is properly before theBoard for determination pursuant to Section 10(k) ofthe Act.2'D.Contentions of the PartiesCassidy urges that the disputed work be assigned tolathersbecause they have always performed thisparticular kind of work to its satisfaction; Cassidyhas a substantial practice of assigning such work tolathers; the lathers are well-trained in the skill ofhanging dry-wall; and lathers perform the work moreeconomically and efficiently than carpenters.Lathers insists that the hanging of dry-wall istraditionally performed by members of that unionand takes a position consistent with that urged byCassidy.Carpenters contends that the nationwide industrypractice is to assign such work to carpenters, that useof lathers will not, in fact, result in more economicaland efficient performance than produced through theuse of carpenters, and that the tradition, skills, andtools involved in the work in dispute are exclusivelypossessed by carpenters.E.Merits of the Dispute1.Certification and contractsThe record indicates that neither union has beencertifiedby this Board as collective-bargainingrepresentative for Cassidy's employees.However,Cassidy has been, and is now a member of theiThe record discloses that the local unions party to the presentproceeding were involved in a previous dispute over the hanging of dry-wallwhich resulted in a 3-day work stoppage by Carpenters That dispute wassettled on January 28, 1971, by a determination of the National Joint Boardfor the Settlement of Jurisdictional Disputes,Building and ConstructionIndustry,that the members of the Lathers received the first assignment ofwork and that the Carpenters should honor the employer's choice There isno contention, however, and it does not appear that Cassidy is party to anyagreement to settle similar disputes in this fashionDelaware Contractor's Association, Allied Division(herein referred to as DCA), an association ofemployers which is authorized by Cassidy and otheremployers to enter into collective-bargaining agree-ments with labor organizations on their behalf.Pursuant to this arrangement, Cassidy has enteredinto a collective-bargaining agreement with LathersLocalNo. 108 through the agency of the DCA.Under section XI of that agreement, Cassidy isspecifically bound to assign all jobs consisting of thehanging of gypsum board to lathers. AlthoughCarpenters contends that it has a similar contractwith DCA, binding upon Cassidy, Cassidy has neveremployed carpenters covered by any such agreement,and uncontradicted testimony shows that the DCAenters into agreements with all the building trades,and that the particular agreements come into effectonly when a member employer utilizes the craftcovered by the contract. It is also noted thatalthough sectionXI of the Lathers agreementspecifically requires the assignment of gypsum boardwork to employees covered by that contract, there isno specific provision in the Carpenters agreementcovering the work in dispute. We find, therefore, thatCassidy's assignment of the disputed work to lathersisconsistent with, and supported by, its collective-bargaining agreement with Lathers Local No. 108.2.Employer's practiceCassidy has been in the construction industry for13 years. It has always employed lathers to do theparticular work in dispute, and has at all times beensatisfied with the quality of work performed by them.Cassidy has never employed carpenters to performthe disputed work.3.Agreement between unionsThe evidence establishes that there is a status quoagreement between both unions, characterized as an"interim understanding," whereby the union that hasfirst been assigned the work of the type in issue herewillbe entitled to perform the work, pending anoverall resolution by the unions involved at theInternational level.AlthoughCassidy is not amember or participant in any procedure for resolu-tion at the International level, and though it does notappear that such a resolution has been made in theinstant case, the agreement is consistent with award2In accordancewith established Board policy, we reject thecontentionof the Carpenters that this disputeismoot because the job involved hasbeencompleted Although we do not findinfra,a sufficientlikelihood thatthis disputewill apse again to warranta broaddetermination,we cannotrule out sucha possibilityCement Masons' Local Union No 524 (TobascoPrestressed Concrete Company),163 NLRB 609, 613,Local Union 224 andLocal Union 830, UnitedAssociationof Journeymen and Apprentices of thePlumbing andPipeFitting Industry of the UnitedStates andCanada,AFL-CIO (BernardPipe Line Company),152 NLRB 902,910 448DECISIONSOF NATIONAL LABOR RELATIONS BOARDof the job to lathers as lathers received the originalassignment.4.Skills and trainingIt is not contended that the skill involved in theinstallation of sheetrock to metal studs is difficult toacquire.Because the evidence discloses that bothunions have training programs sufficiently coveringthe installation of dry-wall, we cannot conclude thateitherunion is more competent to perform thedisputed work on the basis of "skill" or "training."dispute in favor of Cassidy's employees representedby Local No.108. Although the Lathersand Cassidysee a determination coextensive with the jurisdictionof Carpenters Local 626,the record provides no basisfor concluding that it islikelythat similar disputeswill occur in the future.Accordingly, our determina-tion is limited to the controversy which gave rise tothe present proceeding.Inmaking this determina-tion,we are awarding the work in issue to Cassidy'semployees representedby Local No.108 and not toLathers or its members.5.Efficiency and economyThe record in this case provides no basis forconcluding that employees represented by eitherlabor organization could perform the disputed workinmore economical or efficient fashion, although, asindicatedabove, the Employer has historicallyassigned this work to lathers and is satisfied withtheir performance.CONCLUSIONSAlthough the record does not support a definitivefinding that either union is more skilled in theperformance of the disputed work, or that eitherunion can perform the job more economically orefficiently, nevertheless, the past practice and origi-nal assignment of Cassidy weigh heavily in favor ofawarding the work to the employed members ofLathers Local No. 108. These factors, coupled withconsideration of the collective-bargaining agreementbetween Cassidy and Lathers Local No. 108, particu-larlysectionXI, and the status quo agreementbetween the InternationalUnions, lead to theconclusion that the work in dispute should beawarded to Cassidy's employees, represented byLathersLocalNo. 108. We thus determine theDETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in thisproceeding, the National Labor Relations Boardmakes the following determination of dispute.A.Employees of Cassidy Plastering Companyrepresented by Local Union No. 108, Wood, Wireand Metal Lathers are entitled to perform the workof installing sheetrock on metal studs in the WaldenBook Store at the Concord Mall construction site inWilmington, Delaware.B.United Brotherhood of Carpenters and JoinersofAmerica, Local 626, is not entitled by meansproscribed by Section 8(b)(4)(D) of the Act to forceor require Cassidy Plastering Company to assign theabove-described work to employees represented byit.C.Within 10 days from the date of this Decisionand Determination of Dispute, United BrotherhoodofCarpenters and Joiners of America, Local 626,shall notify the Regional Director for Region 4, inwriting, whether or not it will refrain from forcing orrequiring Cassidy Plastering Company, to assign thework in dispute to its members rather than employ-ees of Cassidy Plastering Company.